Citation Nr: 0013724	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for concussion 
residuals with chronic headaches and organic brain syndrome 
with recurrent major depression and explosive behavior, 
currently rated as 70 percent disabling.

2.  Entitlement to an evaluation greater than 30 percent for 
concussion residuals with chronic headaches and organic brain 
syndrome with recurrent major depression and explosive 
behavior, prior to June 30, 1999.

3.  Entitlement to an increased evaluation for a service-
connected right knee with internal derangement and arthritis, 
currently rated as 10 percent disabling.

4.  Entitlement to a temporary total evaluation pursuant to 
Paragraph 29, for inpatient hospital treatment from March 12, 
1993, to April 9, 1993.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1971, 
from November 1974 to November 1976, and from October 1979 to 
July 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1994 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
temporary total rating, pursuant to Paragraph 29, for 
hospital treatment from March 12, 1993, to April 9, 1993.  
The appeal also arises from a February 1995 RO decision, 
which denied the veteran's claims for evaluations greater 
than 10 percent for service-connected residuals of a 
concussion and right knee with internal derangement and 
arthritis, currently rated as 10 percent disabling.  In 
February 1995 the RO also denied the veteran's application to 
reopen his previously denied claim for service connection for 
hepatitis on the basis of new and material evidence. 

In the course of the appeal, the veteran's service-connected 
concussion residuals, which previously incorporated only 
recurrent headaches, was expanded to include chronic 
headaches with organic brain syndrome with recurrent major 
depression and explosive behavior.  This was implemented by a 
December 1996 RO decision, which also increased the 10 
percent evaluation for residuals of concussion to 30 percent.  
The case was previously before the Board in August 1997 when 
it was remanded to clarify the veteran's wishes regarding 
whether he wanted to present testimony at a personal hearing 
before the Board, and to provide his representative with an 
opportunity for review of the claims file and comment on the 
appeal.  By a rating in July 1999 the evaluation of the 
residuals of concussion was increased to 70 percent effective 
June 30, 1999.


FINDINGS OF FACT

1.  The January 1984 RO decision denying service connection 
for hepatitis is final.  

2.  The evidence associated with the claims folder subsequent 
to the January 1984 denial of service connection for 
hepatitis includes VA medical records reflecting positive 
test results for hepatitis A, hepatitis B, and hepatitis C, 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant of the evidence previously considered, and is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Service medical records reflect treatment for hepatitis 
A.

4.  The record reflects current medical evidence of positive 
test results for hepatitis A, reflecting the same disease 
noted during active service, as well as positive test results 
for hepatitis B, and hepatitis C.  

6.  Resolving reasonable doubt in the veteran's favor the 
evidence presents a plausible claim for service connection 
for hepatitis.


CONCLUSIONS OF LAW

1.  The 1984 RO decision denying service connection for 
hepatitis is final; however new and material evidence has 
been presented to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
hepatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action in January 1984, the RO denied service 
connection for hepatitis.  The veteran received written 
notification of that action by letter in February 1984 and, 
as he failed to file a timely appeal therefrom, the decision 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 
20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its February 1995 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for hepatitis, the RO 
cited the regulatory definition of new and material evidence 
and applied the standard set forth in the decision of the 
U.S. Court of Veterans Appeals in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  This test required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

It is noted, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the decision by the Federal Circuit in Hodge, the 
veteran's application to reopen the previously denied claim 
for service connection for hepatitis must be analyzed under 
the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a) (1999), rather than the standard set 
forth in Colvin.  In this regard the record reflects that 
subsequent to Hodge, in the supplemental statement of the 
case issued in July 1999 the RO no longer applied the Colvin 
test, but found that the evidence submitted with the current 
claim did not constitute new and material evidence because it 
was cumulative evidence.  The Colvin test was not implicated 
because the question of the materiality of the evidence was 
not at issue. 

The Board notes that the evidence associated with the claims 
folder subsequent to the January 1984 denial of service 
connection for hepatitis includes VA medical reports 
reflecting that the veteran tested positive for hepatitis A, 
hepatitis B, and hepatitis C.  Inasmuch as the newly received 
records reflect postservice evidence of the condition noted 
in service, hepatitis A, the additional evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of 
evidence previously considered, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, under the 
applicable regulatory standard, 38 C.F.R. § 3.156, the 
veteran's additional evidence constitutes new and material 
evidence, to reopen the claims for service connection for 
hepatitis.  

Turning to the determination of the well groundedness, it is 
noted that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  The threshold 
question to be answered is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
that his claim for service connection is well grounded.  

In order for him to meet this burden, the claimant must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case service medical records show the veteran was 
treated for viral hepatitis type A in February 1980 to March 
1980.  VA medical records dated in February 1994 to February 
1999 reflect evaluation for hepatitis, with positive test 
results for hepatitis A, the same disease noted in service, 
as well as positive test results for hepatitis B and 
hepatitis C, demonstrated in December 1998.  Thus, disease in 
service is established in service medical records.  Also, for 
purposes of well groundedness, medical evidence of a current 
disability is reflected by the positive test results noted.  
When this evidence is presumed credible, with reasonable 
doubt resolved in the veteran's favor, the record reflects 
the elements of a plausible claim for direct service 
connection for hepatitis.  Cf. Savage, 10 Vet. App. at 495.  
Therefore, the claim is well-grounded and subject to further 
evidentiary development on remand.  


ORDER

The appeal is granted to the extent that the claim for 
service connection for hepatitis is reopened and determined 
to be well-grounded.


REMAND

On preliminary review of the claims folder it is noted that 
following the July 1999 rating decision, the veteran was not 
issued a supplemental statement of the case addressing the 
issue of increased rating for the residuals of concussion.  
In this regard the Court has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Applicable regulations provide that a supplemental statement 
of the case, so identified, will be furnished to the 
appellant and his or her representative, if any, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  Accordingly 
the case must be returned to the RO for issuance of an 
supplemental statement of the case addressing the evaluation 
of residuals of concussion, both prior to, and since June 30, 
1999.  Further, inasmuch as the regulations pertaining to the 
rating of psychiatric disabilities were revised effective 
November 7, 1996, the veteran is entitled to evaluation of 
his disability under either the previously existing 
regulations or the newly amended regulations, - whichever is 
determined to be more favorable in his individual case. 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); VAOPGCPREC 
11-97 (March 25, 1997).  

Additionally, the June 1999 VA orthopedic examiner recorded 
that the veteran complained of right knee pain, but the 
examination report is not in accordance with the Court's 
directives that a VA rating examination must adequately 
portray functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  Deluca v. Brown, 8 
Vet.App. 202 (1995).  In DeLuca, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1994) or 38 C.F.R. § 4.45 (1994).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination, and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1994) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups. 

With regard to knee disability, the General Counsel of VA 
also has held in a precedent opinion that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Codes 5003 and 5257 (see VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The General Counsel has 
further held that separate ratings are only warranted when 
the veteran has limitation of motion in his knee to at least 
meet the criteria for a zero-percent rating under Codes 5260 
or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-7 and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his osteoarthritis.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).

Further, the RO denied service connection for alcohol 
dependence and polysubstance abuse in October 1994.  Although 
the record does not reflect that the veteran received a 
letter of notification regarding that determination, he has 
demonstrated actual notice of the denial by submitting an 
annotated copy of the pertinent rating decision to the RO 
with his November 1994 substantive appeal.  He has also 
indicated his disagreement with the denial of service 
connection for alcohol dependence and polysubstance abuse, 
which the veteran claims was aggravated during active 
service.  The RO has not yet provided a statement of the case 
addressing that issue, which is inextricably intertwined with 
the issue of temporary total rating under 38 C.F.R. § 4.29 
currently on appeal.  The Court has held that a claim which 
is inextricably intertwined with another claim that remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim. Harris v. Derwinski, 1 
Vet.App. 180 (1991).  Thus, the veteran must be provided full 
procedural development of the issue of service connection for 
alcohol dependence and polysubstance abuse prior to appellate 
review of the paragraph 29 issue in this case.  

Finally, it is determined that additional medical 
clarification is required with regard to the nature and 
etiology of current disability manifested by positive test 
results for hepatitis A, hepatitis B, and hepatitis C. 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be provided a 
thorough orthopedic examination to assess 
the nature and extent of his service-
connected right knee disability.  The 
examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies, to include range of motion 
studies, should be conducted, and all 
clinical findings clearly set forth in 
the examination report.  The 
manifestations of the service-connected 
disability should be clearly described.  
Additionally the examiner should provide 
the following opinions based upon the 
medical evidence of record:

a.  The examiner should be asked to 
provide an opinion as to whether the 
right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use of the cervical spine, 
lumbosacral spine, and left knee 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

3.  The veteran also should be provided a 
special VA examination to assess the 
nature and etiology of current disease 
manifested by positive test results for 
hepatitis A, hepatitis B, and hepatitis 
C.  The examiner must thoroughly review 
the claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies should be conducted and all 
pertinent clinical findings and diagnoses 
clearly set forth in the examination 
report.  The examiner should also provide 
an opinion based on the medical evidence 
of record as to whether it is at least as 
likely as not that the veteran has 
current disability related to the 
hepatitis disease for which he was 
treated in service.  If so, the 
manifestations of such disability should 
be clearly described and distinguished 
from the manifestations of any non 
service-connected condition.  All 
opinions expressed should be supported by 
reference to the medical evidence of 
record.

4.  The RO should issue the veteran a 
statement of the case addressing the 
issue of service connection for alcohol 
dependence and polysubstance abuse, and 
an appropriate period for response 
thereto.  In the event that the veteran 
submits a timely appeal of that issue, it 
should be certified to the Board for 
appellate review, and the issue of 
entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.29, should be 
reviewed.  If the determination regarding 
paragraph 29 benefits remains adverse to 
the veteran he should be provided a 
supplemental statement of the case 
addressing that issue and the appropriate 
time for response thereto.  

5.  The RO also should review the 
veteran's claim for increased rating for 
the residuals of a concussion, on the 
basis of all evidence of record and all 
applicable law and regulations.  In so 
doing the RO should determine whether the 
newly amended regulations or the 
regulations in effect prior to November 
7, 1996, are more beneficial to the 
veteran, both with regard to the 
evaluation of his disability prior to 
June 30, 1999, and its evaluation since 
June 30, 1999.  

6.  The RO should also review the 
veteran's claim for increased rating for 
right knee disability on the basis of all 
applicable law and regulations, to 
include consideration of the pertinent 
General Counsel's opinions cited above.  

7.  Further, the RO should review the 
veteran's claim for service connection 
for hepatitis, on the basis of all 
evidence to include any additional 
evidence developed on remand.  

8.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

